Opinion by
Mr. Justice Mestrezat,
For the reasons given in the opinion handed down herewith in the case of Daniel J. Johnson and Charles H. Gorley v. Royal Insurance Company of Liverpool, No. 139, January Term, 1907, 218 Pa. 423, the order of the court below of February 27, 1907, making absolute the rule to show cause why the judgment entered for want of a plea should not be set aside and stricken from the record, is reversed at the costs of the defendant company, and the judgment in favor of the plaintiffs and against the defendant for want of a plea is reinstated.